Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 12 May 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Philadelphia 12. de Mayo de 1793.

La Carta escrita por el Procurador general del Estado de Georgia Don Juan Young Noel al Secretario del Govierno de Sn. Agustin Don Carlos Howard (de que tenemos la honrra de pasar à V.S. adjunta una Copia baxo el No. 1.) impondrà à V.S. de los pasos que se tomaron en la Georgia con los complices en el robo de los cinco Esclavos pertenecientes à Vasallos de S.M.C.; pero como por dicha Carta aparece que se dexò pasar la primera Junta del tribunal superior sin resolver conclusivamente sobre el objeto, y ès de temer que en la otra Junta de dicho tribunal que debe haverse celebrado el 15. de Enero proximo pasado, se haya tomado por efugio para no determinar el no haverse presentado el querellante, ô su apoderado; pedimos à V.S. con este motivo se sirva informar nuevamente al Presidente de los Estados Unidos sobre este objeto para que tenga à bien dar las ordenes que Juzgase convenientes à fin de que no se dilate la desicion de la causa, y la restitucion consequente de los Esclavos robados por habitantes del Estado de Georgia à Vasallos de S.M., con la competente recompensa por los graves perjuicios causados à sus verdaderos Dueños.
A maior abundamiento pasamos à V.S. tambien copia baxo el No. 2. de la respuesta que dio el mencionado Dn. Carlos Howard à Dn. Juan Young Noel. Nos reiteramos de V.S. con el mas sincero afecto, y veneracion Señor Los mas obedtes. y humdes. servs. Q.B.L.M. de V.S.

josef de jaudenesjosef ignacio de viar



editors’ translation

Our very dear Sir
Philadelphia 12 May 1793

The letter written by the Attorney General of the State of Georgia, Mr. John Young Noel, to the Secretary of the government of St. Augustine, Mr. Carlos Howard (of which we have the honor to enclose a copy for you under No. 1), will inform you of the steps that were taken in Georgia regarding those involved in the theft of the five slaves belonging to vassals of His Catholic Majesty; but since it appears from said letter that the first session of the supreme court was allowed to pass without resolving the matter conclusively, and it is to be feared that in the next session of the said court, which was to have taken place the 15th of January last, the fact that neither the plaintiff nor his representative appeared may have served as a subterfuge for not reaching a decision, we for this reason beg you once more kindly to inform the President of the United States regarding this matter, so that he may see fit to issue such orders as he deems appropriate with the object of not further delaying a decision in the case and of returning the slaves stolen by inhabitants of the State of Georgia from His Majesty’s vassals,  together with adequate recompense for the serious damages inflicted upon their true owners.
Further, we transmit to you also a copy under No. 2 of the answer given by the aforesaid Mr. Carlos Howard to Mr. John Young Noel. We assure you again of our most sincere regard and respect, Sir, your most obedient and humble servants

josef de jaudenesjosef ignacio de viar


